DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 9/01/22.
Claims 1, 3, and 8, 22-25 are rejected.  Claims 4 and 7 were previously cancelled. Claims 9-21 were withdrawn.  Claims 2, 5, and 6 have been cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/1/22 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no support in the specification or in the claims as originally filed to support using at least 60% proteolytic enzymes.  The Applicants have not shown where the support is found.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is not clear as to what amount of enzyme the limitation is based on.  Is the amount of protease based on the total enzymatic mixture or is it based on the total amount of the aqueous slurry?  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 22, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 5,738,887), Guerrero et al. (US 5,711,985), Baten et al. (WO 2005/096847), Fuji et al. (JP 200454528) Machine Translation Sept 2004 and Vadehra et al. (WO 02/01963).
Regarding Claim 1:  Wu discloses a process for preparing a juice or protein emulsion by hydrolyzing vegetable [abstract].  Wu discloses processing celery as a raw material with proteases and with carbohydrase enzymes such as amylases [col. 5, lines 45-50].  Wu discloses celery (Apium graveolens) and using a protease to hydrolyze the vegetable material [col. 5, lines 26-35; claims 1 and 2].  Wu discloses that the hydrolysis is performed at 20°C to 70°C [col. 3, lines 15-17].  Wu discloses that the mash that is subjected to enzymatic treatment can also be done after a pre-soak treatment  [col. 2, lines 43-67] which is indicative of a liquefied substrate.  Wu does not disclose that the salt enhancing ingredient is inactivated by heating. 
Wu does not disclose further fermenting the hydrolyzed celery with Lactobacillus.
Wu does not disclose that the one or more proteolytic enzymes is from Aspergillus oryzae.
Wu does not disclose that the proteolytic enzymes used have both endopeptidase and exopeptidase activity.
Baten discloses hydrolyzing a vegetable protein and then subjecting it to fermentation with Lactobacillus sp. and specifically discloses L. casei [claims 2, 6].
Guerrero discloses that proteins hydrolyzed with proteases can be used as salt enhancing compositions [col. 1, lines 48-67].
Fuji discloses fermenting vegetable juice (including celery juice) with Lactobacillus sp. including L. casei at 37°C [0018].
Vadehra discloses a method of making flavor enhancer and utilizing a proteolytic enzyme having both endopeptidase and exopeptidase activity [pg. 6, lines l6-25].  Vadehra discloses a method of making a flavor enhancer by hydrolyzing vegetable protein material with proteolytic enzymes.  Vadehra discloses inactivating the vegetable protein material by subjecting it to heat to inactivate the enzyme [pg. 4, lines 20-25].  Vadehra discloses a method of making flavor enhancer and performing hydrolysis at 50°C to 60°C [pg. 6, lines 7-12] and the enzyme derived from Aspergillus oryzae [pg. 8, lines 28-29],
At the time of the invention it would have been obvious to one of ordinary skill in the art having the teachings of Wu and Guerrero before him or her that the process of Wu would have had a salt enhancing effect since Guerrero discloses that hydrolyzed proteins can be used as a salt enhancing compositions.
Further, it would have been obvious to one of ordinary skill in the art to modify the process of Wu to include fermenting the hydrolyzed celery with Lactobacillus as in Baten in order to reduce the pH of the mixture and to attain the beneficial nutritional properties derived from probiotics such as improvement in the condition of the gastrointestinal tract, in addition to providing a salt enhancing effect.
Further, Baten acknowledges that some bitterness can be formed while hydrolyzing vegetable materials with protease and that fermentation can help remove that bitterness [Baten abstract; pg. 5, lines 15-20; col. 7, lines 9-26].  Since Wu discloses applying protease to vegetable material namely celery, and since Baten discloses that bitterness can form, it would have been obvious to apply a fermentation step in order to reduce bitterness that can form.
Further it would have been obvious to treat the plant material of modified Wu at 37°C as in Fuji in order to perform the fermentation at a temperature optimal for the growth of the fermenting bacteria.
Further, it would have been obvious to one of ordinary skill in the art having the teachings of Wu, Guerrero, and Vadehra to further modify Wu and to utilize enzymes that have both endopeptidase activity and exopeptidase activity as in Vadehra in order to achieve a broad range of proteolytic activity during the hydrolysis of the vegetable material.
Further, it would have been obvious to one of ordinary skill in the art having the teachings of Wu, Guerrero, and Vadehra to further modify Wu and to utilize enzymes that have been derived from Aspergillus oryzae as in Vadehra in order to achieve a broad range of proteolytic activity during the hydrolysis of the vegetable material.
Further, it would have been obvious to one of ordinary skill in the art having the teachings of Wu, Guerrero, and Vadehra to further modify Wu and to inactivate the enzymes with heat as in Vadehra in order to achieve the desired degree of hydrolysis and avoiding over hydrolyzing the vegetable material.
Regarding Claim 3:  Wu discloses proteases (proteinase) [abstract].
Regarding Claim 22:  Wu discloses as discussed above in claim 1.  Wu does not disclose fermenting where the pH is at least 6 at the start.
Fuji discloses a pH around 4.7.  However, it would have been obvious to modify the amount of protease needed since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954) and since it would have been obvious to make the pH one that is optimal for the lactobacilli of choice.
Regarding Claim 23: Wu discloses as discussed above in claim 1.  Wu discloses 5 to 50% protease [col. 3, lines 57-59].
	Although Wu does not disclose 60% protease it would have been obvious to modify the amount of protease needed since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 5,738,887), Guerrero et al. (US 5,711,985), Baten et al. (WO 2005/096847), Fuji et al. (JP 200454528) Machine Translation Sept 2004 and Vadehra et al. (WO 02/01963) as applied to claim 8 above and Yang et al. CN 101088421  Dec 2007 (IP.com translation).
Regarding Claim 24:  Wu discloses as discussed above in claim 8.  Wu does not disclose L. helveticus.
Yang discloses fermenting a composition containing celery juice with a lactobacillus mixture containing L. helveticus [Abstract; Summary of Invention].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the bacteria of modified Wu to include L. helveticus as in Yang since Yang also disclosed celery juice and L. casei and selecting L. helveticus would have been based on the desire of one of ordinary skill.  It was known to treat celery with L. helevticus, according to Yang. 
Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (US 5,738,887), Guerrero et al. (US 5,711,985), Baten et al. (WO 2005/096847), Fuji et al. (JP 200454528) Machine Translation Sept 2004 and Vadehra et al. (WO 02/01963) as applied to claim 8 above and Takagaki et al. JP 200607508 March 2006 Machine Translation.
Regarding Claim 25:  Wu discloses as discussed above in claim 8.  Wu does not disclose L. plantarum.
Takagaki discloses fermenting a composition containing celery juice with a lactobacillus mixture containing L plantarum [Abstract; pg. 2].  Takagaki also discloses treating the celery with enzymes [pg. 3].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the bacteria of modified Wu to include L. plantarum as in Takagaki since Takagaki also disclosed celery juice and L. casei [pg. 4] and selecting L. plantarum would have been based on the desire of one of ordinary skill.  It was known to treat celery with L. plantarum, according to Takagaki. 
Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. 
The Applicants assert that Wu as modified does not disclose the claimed invention because the plant material is liquefied.  The Applicants assert that at most Wu discloses a mash and that mashing soaked fruit does not make a liquefied slurry.  The Applicants assert that Wu’s filtering step removes vegetable material but does not liquefy the vegetable mash.  
The Examiner maintains Wu that discloses presoaking plant material in water where the water is at 4 to 10 times the weight of the plant material, and grinding it into a fine particles to form a mash [col. 2, lines 59-67].  By definition a slurry is a semi-liquid mixture containing fine particles suspended in water.  Similarly, the mash in Wu is vegetable material mixed with water and wherein the plant material is reduced to a fine particle size.  The Examiner also notes that “slurry” has not been defined by Applicants.  
The Applicants assert that Wu does not disclose protease at 60% and that the parameter is not modifiable.
The Examiner maintains that the protease at 60% is a modifiable parameter because one of ordinary skill in the art would have utilized the amount of protease necessary to achieve the desired effect.
For the reasons above the rejections under Wu have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793